Citation Nr: 1127982	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-47 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sinusitis.

2.  Entitlement to an increased rating for the service-connected right ankle injury, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973 and from June 1976 to December 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

As to the Veteran's TDIU claim, a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the TDIU claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since September 20, 1999, the Veteran sought treatment many times per year for exacerbations of his sinusitis and was prescribed prolonged antibiotic treatment. 

2.  The Veteran's sinusitis does not follow radical surgery with chronic osteomyelitis, and is not near constant characterized by headaches, pain and tenderness of affected sinus with purulent discharge or crusting after repeated surgeries.

3.  The Veteran's right ankle is manifested by has marked limitation of motion due to pain, as well as instability, resulting in abnormal mobility of the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, and no more, for sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2010).

2.  The criteria for a 20 percent rating, and no more, for the right ankle injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Here, the notice requirement does not apply to the Veteran's challenge of his initial disability ratings for his service connected sinusitis disability.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to this claim.  Thus, because the notice that was provided before service connection was granted is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial rating under appeal has been satisfied.

As to the Veteran's right ankle claim, VA must provide the requisite notice to the Veteran prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  The requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In this case, though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  VA notified the Veteran of the information and evidence needed to substantiate and complete his claim by way of a number of letters provided between May 2007 and July 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the Veteran, and what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased disability rating and provided adequate notice of how effective dates are assigned.  And, the claim was readjudicated by way of the October 2009 Statement of the Case (SOC).  To the extent that the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and post service treatment records have been associated with the claims folder.  The Veteran was also afforded several VA examinations and the examination reports are in the claims folder and were reviewed by the Board.  

Also, the Board observes that the Veteran is receiving disability benefits from the Social Security Administration for a lumbar spine disability.  See June 2008 SSA decision.   As a general matter, VA is required to obtain pertinent federal government records, including medical records held by SSA. 38 C.F.R. § 3.159(c)(2).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), however, the United States Court of Appeals for the Federal Circuit held that SSA records must only be sought when directly relevant to the claim.  Here, the June 2008 SSA decision clearly shows that the Veterans SSA benefits are for his back disability, and are not related to either his ankle or sinusitis.  Accordingly, in light of Golz, the Board finds no basis for a remand solely to obtain medical documentation from the SSA is not necessary to adjudicate the current appeal. 
 
The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  VA has met its duties to notify and assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  

Initial Rating - Sinusitis

The Veteran is seeking to establish a higher initial rating for his service connected sinusitis.  The disability was originally granted service connection by way of the March 2008 rating decision and assigned a May 2001 effective date.  However, this effective date was revised with a finding of clear and unmistakable error, and a September 1999 effective date was then assigned.  See October 2009 rating decision.  The Veteran is receiving a 10 percent rating as of that original date of service connection and has perfected an appeal of this initial rating.

Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's 10 percent sinusitis rating is assigned under the rating criteria found at Diagnostic Code 6513, chronic maxillary sinusitis.  38 C.F.R. § 4.97 (2010).  Under Diagnostic Code 6513, a 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is for application when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  Id.

As the record reflects that the Veteran filed his claim in September 1999, the VA and private treatment records and VA examination reports since September 1998 are being reviewed in conjunction with this appeal.

In September 1998 clinical records, the Veteran is noted as having pain behind both the maxillary area and some nasal congestion.  Physical examination revealed that nasal mucosa was congested.  The physician prescribed Amoxicillin and instructed the Veteran to follow up in three months.  On follow-up in December of that year, he again reported nasal stuffiness and pain in the sinus area and ears.  Similar symptoms and treatment were reported in February 1999.  In July and August 1999, private treatment records show treatment related to maxillary sinusitis with prescription of antibiotic therapy and pain medication.  

A March 2000 VA CT scan of the sinuses revealed mild to moderate mucosal disease, but "no significant maxillary sinus disease."  A similar April 2000 report is noted to be "Pre-op."  There is no operative report of record; however, several private reports in April and May discuss the Veteran's sinus disability as post-operative with good results, but a notation of similar symptoms as to his preoperative concerns.  In December 2000, VA treatment records show that the treating physician suggested IV antibiotics for treatment of a severe sinus infection, but that the Veteran refused and sought oral antibiotics.  Continued regular treatment is noted throughout the VA outpatient records.  See August 2000, September 2000, January 2001, and February 2001 clinical notes, for example.

A May 2001 VA ambulatory care note shows that the Veteran sought treatment for frontal headache pain and pain behind the eyes and around the nasal area.  The physician noted tenderness to palpation of the frontal and maxillary sinuses, bilaterally, and diagnosed chronic sinusitis with exacerbation.

At the time of his May 2002 VA examination, the Veteran reported a "nagging cough that he associates with postnasal drainage."  Physical examination revealed "a slight bit of inflammation/erythema around the peritonsillar areas," but no swelling or airway obstruction.  The examiner diagnosed post nasal drainage with subjective chronic hoarseness.  

VA outpatient records, dated in 2003 and 2004, continue to show treatment for sinus related issues with consistent use of medication to alleviate pain and infection.

He was again afforded a VA examination in May 2005, at which time he reported "recurrent sinusitis, approximately five times per year."  The Veteran suggested a history of two surgical procedures for his sinusitis over the course of four years.  The Board observes that the Veteran's symptoms continued to be reported as nasal obstruction, mid face pain and pressure, tooth pain, and headache.  The examiner assessed the Veteran as having chronic rhinosinusitis.

More recently, a February 2008 VA examination report shows that the Veteran reported increased problems with nasal congestion, headaches and facial tenderness.  At the time of the examination, he was wearing an oxygen nasal cannula.  Physical examination revealed post-surgical changes consistent with his reports of sinus surgery, minimal mucosal edema, but no evidence of purulence or polyps.  CT scan in March 2008 confirmed minimal bilateral residual uncinate processes with no active mucosal engorgement in the maxillary sinuses.  The report also noted that the Veteran "has had extensive surgery which is evident by CT exam and the CT supports his long-standing chronic sinusitis.  Although he does not appear to be having any active disease at this time, it supports an ongoing chronic process."

A March 2009 VA emergency department note shows that the Veteran sought treatment for worsening cough and wheezing related to "sinusitis/bronchitis."  An August 2009 VA examination report continues to report similar symptoms; however, the VA examiner suggested that the Veteran try anticholinergic medication and discontinue decongestants due to their lack of effectiveness in this chronic condition.  

Based on the foregoing, the Board finds that the Veteran is entitled to a disability rating of 30 percent for his maxillary sinusitis.  As reported above, to warrant a higher evaluation, it must be shown that there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or to have more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The medical evidence clearly shows that throughout the appeal, the Veteran has sought treatment many times per year for exacerbations of his sinusitis and been treated with antibiotics.  While these are not noted as incapacitating episodes, his sinusitis clearly requires, and has required throughout the course of his appeal, prolonged antibiotic treatment.  The Board finds, however, that a 50 percent rating is not warranted.  Although the Veteran frequently and regularly is seen for treatment related to headaches, pain and tenderness, and congestion, the majority of the reports found above were months apart and also the physical examinations were largely normal without purulence.  While the Veteran's sinusitis is clearly severe and warrants a 30 percent rating, the medical evidence of record does not most closely approximate the rating criteria for a 50 percent rating.  Thus, a 30 percent initial rating for sinusitis, and no more, is granted in this appeal.

Increased Rating - Right Ankle

The Veteran's right ankle disability was initially granted service connection by way of the July 1988 rating decision, which awarded a 20 percent rating.  That rating was later reduced to 10 percent in a May 1991 rating decision.  He filed this claim for an increased rating in December 2004.  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's service connected residuals of a right ankle injury in service receive a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which rates limitation of motion of the ankle.  For a 20 percent rating under DC 5271, the evidence must establish that the limitation of motion is marked, rather than moderate.

In considering the applicability of other diagnostic codes, the Board has reviewed all criteria pertaining to the ankle and foot, and finds that Diagnostic Codes 5270, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283, are not applicable in this instance, as the medical evidence clearly does not show that the Veteran has any of the following associated conditions, respectively: ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; astragalectomy; acquired flatfoot; bilateral weak foot; acquired pes cavus; Morton's disease; unilateral hallux valgus; severe unilateral hallux rigidus; hammertoe; and malunion or nonunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74, 5276-83 (2010).

For VA purposes, normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010). Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent evaluation for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 
38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  
See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

As the Veteran's claim was filed in December 2004, the Board has reviewed the evidence of record, including outpatient treatment reports and VA examination reports, dating back to December 2003.  Outpatient records throughout the appeal show notations of painful ankles.

A May 2005 VA joints examination report notes that the Veteran has constant and throbbing right ankle pain, increased by walking more than 1/2 mile.  He reported pain of a 4 on a 1 to 10 scale, with pain at a 6 during flare-ups.  Examination revealed no edema or erythema, but with tenderness to palpation.  Dorsiflexion was measured 0 to 10 of 20 degrees with pain at 10 degrees, and plantar flexion 0 to 45 of 45 degrees with pain at 45 degrees.

Also in May 2005, VA outpatient records show that the Veteran sought treatment after a fall.  He reported walking down steps to go to lunch and having his right ankle give way.  He landed on his knees, hitting the concrete.  The treatment record shows an abrasion of the left knee due to the fall.

Another VA examination was conducted in September 2007.  At this time, pain was described a persistent and severe, sharp in nature, and aggravated by prolonged weight bearing.  At this time he reported pain at "about 5 to 6 on a scale of 1 to 10" and no flare-ups, but with a feeling of unsteadiness and a feeling that the ankle is going to give way.  He reported sustaining numerous falls.  Physical examination revealed minimal increased warmth and venous insufficiency.  Range of motion at this time was measured as 0 to 15 degrees dorsiflexion, and 0 to 40 degrees plantar flexion, with no reports of pain, and "no further restriction of motion, nor pain nor identifiable weakness or fatigability noted on any maneuvers."

VA outpatient notes in 2008 continue to show periodic treatment related to pain in the ankles, and other joints.  Most recently, the Veteran was afforded a VA examination in August 2009.  At this time, he reported flare-ups of pain lasting five to six days, which occur four to five times per year.  He again reported times during which his ankle twists and gives way.  Physical examination revealed mild swelling.  Dorsiflexion was measured 0 to 10 degrees, with no additional loss of motion due to pain, with repetition three or more times.  Plantar flexion was measured as 0 to 30 degrees.  The Veteran complained of pain throughout dorsiflexion, and in the last 30 degrees (thus, starting at 20 degrees) of plantar flexion.

Throughout this appeal, the Veteran's right ankle disability has been noted via competent medical and lay evidence to be manifested by ongoing pain, with limited motion to 10 degrees dorsiflexion and 20 degrees plantar flexion.  He has also reported several times that his ankle gives way, i.e., that in addition to limitation of motion due to pain, he has abnormal mobility of the joint.  Further, VA outpatient records confirm that he had to seek treatment at least one time due to repercussions of a fall.  The Veteran's ankle is not ankylosed, but is shown to be productive painful motion and instability.  The Board finds that this evidence more closely approximates the 20 percent rating under DC 5271, for disability analogous to marked limitation of motion.  Again, DeLuca requires the rating board to consider the location and extent of pain when determining the actual severity of limitation of motion of a joint.  In this case, that consideration requires an assessment of marked limitation of motion, which warrants a 20 percent rating.  The Board observes that 20 percent is the maximum schedular rating allowable under DC 5271.  The Veteran's appeal is granted.

Extraschedular Consideration

Finally, neither the Veteran's sinusitis, nor his right ankle disability, warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that, in this case, the rating schedule adequately contemplates the Veteran's sinusitis disability, as is discussed in the decision, above.  As for the right ankle, the Board is aware that the maximum rating is awarded, under the pertinent rating criteria, in the decision, above.  However, there is no evidence of marked interference with employment or frequent periods of hospitalization due to the right ankle.  Referral for consideration of the extraschedular rating is not warranted as to either claim.  


ORDER

Entitlement to a 30 percent initial disability rating for sinusitis is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a 20 percent rating for the right ankle injury is granted, subject to the law and regulations governing payment of monetary benefits.

REMAND

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his sinus and ankle disabilities must be remanded for further development.  In this regard, the Board observes that the claims folder reveals that the Veteran has claimed an inability to work due to his disability level.  See Veteran July 2008 statement and May 2009 VA Form 21-8940.   As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's initial and increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.

Since the RO has not yet developed the TDIU issues, the RO should first send the Veteran the appropriate letter to notify him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In addition, this letter should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of his claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating.

Finally, the Board recognizes that a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  If, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify the Veteran is met with regard to his TDIU claim.

2.  Afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Adjudicate entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


